           Case 1:19-cr-00395-PKC Document 159 Filed 06/25/21 Page 1 of 2

    NEW YORK                                                                                                         SHANGHAI
     LONDON                                                                                                           ATLANTA
    SINGAPORE                                                                                                        BALTIMORE
   PHILADELPHIA                                         FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                            MIAMI
  WASHINGTON, DC                                                                                                    BOCA RATON
  SAN FRANCISCO                                                                                                     PITTSBURGH
                                                         ERIC R. BRESLIN
  SILICON VALLEY                                                                                                      NEWARK
                                                   DIRECT DIAL: +1 973 424 2063
    SAN DIEGO                                                                                                        LAS VEGAS
                                                  PERSONAL FAX: +1 973 556 1552
   LOS ANGELES                                   E-MAIL: ERBreslin@duanemorris.com                                  CHERRY HILL
     TAIWAN                                                                                                         LAKE TAHOE
     BOSTON                                              www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                            OMAN
      AUSTIN                                                                                                  A GCC REPRESENTATIVE OFFICE
                                                                                                                   OF DUANE MORRIS
      HANOI
 HO CHI MINH CITY
                                                                                                               ALLIANCES IN MEXICO
                                                                                                                   AND SRI LANKA



June 25, 2021                                          Application Granted.

VIA ECF                                                So Ordered.
Honorable P. Kevin Castel
United States District Court
                                                                                                       6/29/2021
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         Re:        United States v. Collins, No. 19-cr-00395(PKC)
Dear Judge Castel:

        We write regarding the approved post-trial budget for Vance Collins’ case. My associate,
Arletta Bussiere, has exceeded the approved budget of 654 hours by an additional 186.3 hours
due to obstacles with sentencing preparation caused by the COVID-19 pandemic, along with the
unusually complicated nature of Mr. Collins’ sentencing memorandum, which included both
novel and complex legal arguments. [We request that the approved budget be increased from 654
hours to 840.3 hours to account for the additional time. ]

         Social distancing requirements and difficulty accessing friends and family members made
it very challenging for Ms. Bussiere to communicate with Mr. Collins’ friends and family to
gather information and collect support letters. She had to make numerous phone calls, and the
initial difficulty in contacting Mr. Collins at Westchester County Department of Corrections
made it quite burdensome to obtain his family members’ contact information.

       The unique circumstances of Mr. Collins’ case also necessitated much additional research
and briefing work on his sentencing memorandum. This is especially true with regard to the
COVID-19 related arguments, which were based on entirely new case law and research, along
the many objections to the presentence report, particularly our objection regarding which
Guideline applied to Mr. Collins’ sentencing.

       For the Court’s convenience, we have included a “So Ordered” line should the Court
grant our request.
DUANE MORRIS LLP     A DELAWARE LIMITED LIABILITY PARTNERSHIP                              GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                                 PHONE: +1 973 424 2000    FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
DM1\10891819.1
        Case 1:19-cr-00395-PKC Document 159 Filed 06/25/21 Page 2 of 2



Honorable P. Kevin Castel
June 25, 2021
Page 2

      We thank the Court for its consideration.


                                                  Respectfully submitted,

                                                  /s/ Eric R. Breslin

                                                  Eric R. Breslin

cc: All Counsel of Record (VIA ECF)

SO ORDERED           _________________________________________________
                     Honorable P. Kevin Castel, U.S.D.J.
